Case 1:19-cv-00008-KAM-SMG Document 27 Filed 05/28/19 Page 1 of 2 PageID #: 277

                                                           filed
                                                   us           or-Fif p
                                                   «S.DiSTR/CTC0UR7  F..p, r;
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                  * MAy2«20f9                   '''5
 MICHAL HONICKMAN,et al,
                                                  BROOKLYN OFF/CE
                       Plaintiffs,                Case No. 19-cy-00008(KAM)(SMG)

       -against-

 BLOM BANK SAL,

                       Defendant.



                           NOTICE OF VOLUNTARY DISMISSAL


       Pursuant to Rule 41(a)(l)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Arie

 Miller, by and through the undersigned counsel, hereby gives notice that he is voluntarily

 dismissing his claims against the Defendant BLOM Bank SAL without prejudice.


 Dated: May 22, 2019
        Hackensack, NJ


                                           By:    /s/ Garv M. Osen
                                                  OSEN LLC
                                                  Gary M. Osen, Esq.
                                                  2 University Plaza, Suite 402
                                                  Hackensack, New Jersey 07601
                                                  Telephone:(201)265-6400

                                                  ZUCKERMAN SPAEDER LLP
                                                  Shawn P. Naunton, Esq.
                                                  485 Madison Avenue, 10th Floor
                                                  New York, NY 10022
                                            Telephone:(646)746-8655
     SoOrdet        /s/ USDJ KIYO A. MATSUMOTO
                     yo A. Matsumoto
                   U.S.District Judge             TURNER & ASSOCIATES,P.A.
                                                  C. Tab Turner, Esq.
                                                  4705 Somers Avenue, Suite 100
                                                  North Little Rock, AR 72116
                                                  Telephone:(501)791-2277
Case 1:19-cv-00008-KAM-SMG Document 27 Filed 05/28/19 Page 2 of 2 PageID #: 278




                                          KOHN,SWIFT & GRAF,P.C.
                                          Steven M. Steingard, Esq.
                                          Stephen H. Schwartz, Esq.
                                          Neil L. Glazer, Esq.
                                          1600 Market Street, Suite 2500
                                          Philadelphia,PA 19103
                                          Telephone:(215)238-1700

                                          Attorneys for Plaintiffs
